Citation Nr: 1412248	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for temporomandibular joint disorder (TMJ).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1986 to June 1990, June 1991 to December 1991, and June 2009 to September 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.

In October 2013, the Veteran presented sworn testimony during a Board hearing in Muskogee, Oklahoma.  A transcript of the hearing has been associated with the Veteran's VA claims file.

For the reasons set forth below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that his TMJ is the result of the extraction of multiple teeth during his military service.  Specifically, he asserts that he sustained jaw discomfort following the extraction of four teeth in November 1989.  See, October 2013 Board hearing transcript.

A review of the Veteran's STRs demonstrates that he had four teeth (numbers 1, 16, 17, and 32) removed in November 1989, with a follow-up appointment in December 1989.  VA treatment records dated in April 2009 show that he was treated for a locked jaw, as well as, complaints of myofascial pain.

In a VA examination report dated in April 2011, the VA examiner confirmed that the Veteran has a continuing diagnosis of TMJ.  In July 2011, the Veteran was afforded a second VA examination at which time the examiner noted that the Veteran had teeth number 17 and 32 extracted in November 1989.  The examiner then concluded that the Veteran's TMJ "was not likely due to the extractions of [teeth number] 17 and 32."

As identified by the Veteran at the October 2013 Board hearing, the July 2011 VA examiner failed to address the extraction of teeth number 1 and 16.  Moreover, the rationale provided by the July 2011 VA examiner is insufficient to support the conclusion rendered.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Veteran recently submitted internet articles, including periodical abstracts from the American Dental Association and the Journal of Dental Residency, detailing a link between teeth extractions and myofascial symptomatology including TMJ.  This evidence should be reviewed by a VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Refer the VA claims file to an appropriately qualified VA examiner for the purpose of obtaining an opinion addressing the question of a nexus as to the pending TMJ claim.  The Veteran does not need to be examined unless it is deemed necessary by the examiner.  The examiner is requested to review the claims file in its entirety including the evidence submitted by the Veteran, referenced above, linking teeth extractions with TMJ.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current TMJ had its clinical onset during the Veteran's active duty or is otherwise related to such service, to include the extraction of four of his teeth in November 1989.

A rationale should be provided for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

2.  Then, readjudicate the issue of service connection for TMJ.  If a benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

